Citation Nr: 9925267	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  93-12 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUE

Entitlement to an increased evaluation for service-connected 
rheumatic mitral valve disease, currently evaluated as 10 
percent disabling.  

REPRESENTATION

Appellant represented by:	Walter K. Jamison, Attorney at 
Law

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1944 to April 
1946. 

This matter initially came to the Board of Veterans' Appeals 
(Board) from a January 1991 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the claim of entitlement to an increased 
evaluation for rheumatoid mitral valve disease.  VA received 
his notice of disagreement in September 1991.  A statement of 
the case was issued and a substantive appeal was received in 
September 1992.  The Board remanded this case in March 1994, 
May 1995, and April 1998.  For reasons stated below, the 
Board finds that a REMAND is in order.  


REMAND

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, 
VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998).  From a careful 
review of the evidence in this case, the Board has determined 
that there is additional development that must be completed 
by the RO in order to fulfill this statutory duty prior to 
appellate review of the veteran's claims.  

As noted in the Board's April 1998 remand, since the denial 
of the veteran's increased evaluation claim on appeal here, 
amendments were made to the rating criteria used to evaluate 
cardiovascular disabilities.  62 Fed. Reg. 65207-65224 
(1997).  The new rating criteria took effect January 12, 
1998.  At that time, the Board specifically pointed out that 
a VA examination had not been conducted since the change in 
the rating criteria.  In accordance with the Board's remand, 
a VA examination was conducted in January 1999.  However, the 
examiner did not state the findings in terms conforming to 
the new rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Although the May 1999 supplemental statement of 
the case recited the new criteria for a higher rating, it did 
not (and could not) provide any basis for the implicit 
conclusion that these criteria were not met.  Therefore, 
another examination is in order.

If there are any current VA or private treatment records 
related to the veteran's service-connected rheumatic mitral 
valve disease, they should be secured and associated with the 
claims folder.  

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development:

1.  The RO should obtain any current (VA 
or private) medical records reflecting 
treatment of the veteran's rheumatic 
mitral valve disease.  Once obtained, the 
RO should associate the records with the 
claims folder.

2.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of his 
rheumatic mitral valve disease.  The 
examiner should state the findings in 
terms consistent with the new rating 
criteria.  Specifically, the examiner 
should state (new criteria) (a) whether a 
workload of greater than 5 METS but not 
greater than 7 METS results in dyspnea, 
fatigue, angina, dizziness, or syncope; 
and (b) whether there is evidence of 
cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-
ray.  The examiner should also state (old 
criteria) whether there is a diastolic 
murmur with characteristic EKG 
manifestations, or a definitely enlarged 
heart.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

3.  The RO should adjudicate the 
veteran's claim of entitlement to an 
increased evaluation for rheumatic mitral 
valve disease.  If the action remains 
adverse to the veteran, he and his 
attorney should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations, 
including amendments to 38 C.F.R. § 
4.104.  The veteran and his attorney 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


